NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FREDERICK S. MOSLEY,
Petitioner,

V.

UNITED STATES POSTAL SERVICE,
Respondent.

2012-3182

Petition for review of the Merit Systems Protection
Board in case no. AT0752110939-I-1.

ON MOTION

ORDER

Frederick S. M0s1ey moves for leave to proceed in
forma pauperis

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted

FREDERICK MOSLEY V. USPS

SEP 1 3 2012
Date

cc: Frederick S. Mosley

Jeanne E. Davidson, Esq.

s24

FoR THE CoURT

/s/ J an Horbal
Jan Horbaly
Clerk

 

"~*M§'§§z?~sz@@:°“

SEP 1 3 2012
JANHORBALV
CLERK